      Case 1:19-cv-00215-JRH-BKE Document 39 Filed 03/05/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


RYAN ALEXANDER MAYS,

               Plaintiff,

       V.                                                CV 119-215


WARDEN EVAN JOSPEH,

               Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court adopts the Magistrate Judge's

Report and Recommendation, to which objections have been filed, except as provided below,

(doc. nos. 33, 35, 37, 38).

       The Court declines to adopt the recommendation to allow Plaintiffs individual

capacity claim for nominal damages against Warden Joseph under the Religious Land Use

and Institutionalized Persons Act ("RLUIPA"), 42 U.S.C. § 2000cc-l(a). CSee doc. no. 30,

pp. 6-8, 10.) RLUIPA does not create a private action for money damages against officials

sued in their individual capacities. S^ 42 U.S.C. § 2000cc-2(al: see also Smith v. Allen. 502

F.3d 1255, 1275 (11th Cir. 2007), abrogated on other grounds, Sossamon v. Texas. 563 U.S.

277(2011).

       Although not addressed in the Report and Recommendation, the Court dismisses

Plaintiffs official and individual capacity claims for injunctive relief under RLUIPA against
     Case 1:19-cv-00215-JRH-BKE Document 39 Filed 03/05/21 Page 2 of 2




Warden Joseph because Plaintiff was transferred from Richmond County Correctional

Institute to Calhoun State Prison.     McKinnon v. Talladega Ctv., 745 F.2d 1360, 1363

(11th Cir. 1984)(holding general rule is prisoner's transfer to new prison moots claims for

injunctive relief); Davila v. Marshall. 649 F. App'x 977, 979-80 (11th Cir. 2016) (citing

Spears v. Thigpen, 846 F.2d 1327, 1328 (11th Cir. 1988))(same).

       In sum, the Court OVERRULES Plaintiffs objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as modified herein, as its opinion, GRANTS

Warden Joseph's motion to dismiss,(doc. no. 23), DISMISSES Plaintiffs monetary claims

for compensatory, punitive, and nominal damages against Warden Joseph in both his

individual and official capacity, DISMISSES Plaintiffs RLUIPA claim for injunctive relief

as moot, and DISMISSES Plaintiffs claim for First Amendment Free Exercise violations.

The Court DIRECTS the Clerk to enter an appropriate judgment of dismissal and CLOSE

this case.


       SO ORDERED this                  of March, 2021, at Augusta, Georgia.

                                                              7



                                          J. RANfm HALK CHIEF JUDGE
                                         :miTEg/STATES district court
                                          SOUTHERN DISTRICT OF GEORGIA
